*1202On order of the Court, the motion for rehearing is considered and, in lieu of granting rehearing, the opinion of the Court is amended in the following respects:
At slip opinion pages 2,14,17,20 and 22 and in footnote 10 the phrase “the terms, conditions or privileges” is amended to read: “a term, condition, or privilege.”
In the third sentence of footnote 14 the phrase “alter the terms and conditions of employment” is amended to read: “affect an individual’s employment.”
In all other respects, the motion for rehearing is denied.
Cavanagh and Weaver, JJ. We would grant rehearing.